Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 1 of 15 PageID #: 10317




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 VANESSA L. NAISHA,

                             Plaintiff;

                    v.

 DANA METZGER, Warden of James T.
 Vaughn Correctional Center, KESHAW               Civil Action No. 18-738-RGA
 TRAVIES, Lieutenant at James T. Vaughn
 Correctional Center, and MICHAEL ARABIA,
 Correctional Officer at James T. Vaughn
 Correctional Center, individuals and in their
 official capacities.

                             Defendants.


                                MEMORANDUM OPINION

Vanessa L. Naisha.

Pro se Plaintiff.

George, Thomas Lees, III, Deputy Attorney General, DEPARTMENT OF JUSTICE,
Wilmington, DE.

Attorney for Defendants.




September 30, 2020


                                             1
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 2 of 15 PageID #: 10318




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

        Before the Court is Defendants’ Motion for Summary Judgment. (D.I. 74). Plaintiff has

submitted an Opposition to Defendants’ motion (D.I. 86), and Defendants have replied (D.I. 88).

   I.      BACKGROUND

        Plaintiff Vanessa L. Naisha is a transgender inmate, who identifies as a woman, at James

T. Vaughn Correctional Center (JTVCC) in Smyrna, Delaware. (D.I. 1 at 1). Plaintiff brought

suit under 42 U.S.C. § 1983, alleging that Defendants violated her constitutional rights during a

strip search. (Id. at 1, 7-8). Defendants are all Delaware Department of Correction (DDOC)

employees. (Id. at 1). The allegations arise out of an incident on February 7, 2018. (Id. at 2).

        On that evening, correctional officers announced that a shakedown was taking place.

(Id.). Plaintiff and another inmate were instructed to leave their cell and go into the showers.

(Id.). While Plaintiff was in the showers, Sergeant Jones instructed her to “strip out” because he

was conducting a strip search. (Id. at 3). Plaintiff told Sergeant Jones that she is a transgender

woman and requested a female officer do the strip search, as she would be uncomfortable

undressing in front of a male officer. (Id.). Sergeant Jones advised Plaintiff that he would speak

with Lieutenant Travies about the issue. (Id.).

        About ten minutes later, Correctional Officer Arabia came to the showers and instructed

Plaintiff to comply with the strip search. (Id.). According to Plaintiff, he stated that if she did not

comply that she would be going to “the hole” or forced by male officers to strip. (Id.). Plaintiff

refused and stated that she would consent to the strip search if it was done by a female officer.

(Id.). Officer Arabia again told Plaintiff that she would have to strip or that she would “go to the

hole.” (Id.). Plaintiff then consented to the strip search done by Officer Arabia. (Id.). Plaintiff




                                                   2
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 3 of 15 PageID #: 10319




alleges that Officer Arabia conducted a visual inspection, laughed at her, and then walked away.

(Id.).

         Defendants dispute the circumstances of the search. (D.I. 75 at 14 of 28 n.2; D.I. 77 at

393 of 480). Correctional Officer Arabia filed an Incident Report that described Plaintiff

“aggressively removing” her clothes, saying profanities to the correctional officers, and stating

that she would be “calling PREA” to report the search. (D.I. 77 at 393 of 480).

         During the incident, correctional officers found razors and what was alleged to be alcohol

in Plaintiff’s cell. (D.I. 77 at 354 of 480). Plaintiff pled guilty to possessing the contraband

during a later disciplinary hearing. (D.I. 90 at 32-33 of 45).

         Plaintiff spoke with Kelly Devinney, her therapist, on the day after the incident. (D.I. 77

at 428 of 480). After that meeting, Plaintiff called the Prison Rape Elimination Act (PREA)

hotline and filed a complaint regarding the previous evening’s incident. (D.I. 1 at 5). Ms.

Devinney also notified a staff member in the medical department about Plaintiff’s PREA

complaint, and that staff member examined Plaintiff. (D.I. 77 at 348-49 of 480). Plaintiff

reported that there was no inappropriate touching during the strip search, but that she felt like her

character was sexually assaulted. (Id. at 348 of 480).

         Defendants have filed a motion for summary judgment on five grounds. (D.I. 75).

Defendants argue that summary judgment should be granted on Plaintiff’s claims as: (1) Plaintiff

failed to exhaust her administrative remedies; (2) there is no supervisory liability imposed under

§ 1983; (3) Defendants are protected by Eleventh Amendment immunity; (4) Defendants are

protected by the doctrine of qualified immunity; and (5) the claims against Officer Arabia fail as

his alleged actions do not rise to the level of a § 1983 violation. (Id.).




                                                   3
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 4 of 15 PageID #: 10320




          Plaintiff filed an opposition to Defendants’ motion. (D.I. 86). Plaintiff contends that her

claims are not barred as she exhausted administrative remedies and Eleventh Amendment

immunity and qualified immunity are not applicable. (Id.). Further, Plaintiff asserts that her

claims of supervisory liability and claims against Officer Arabia do not fail. (Id.).

    II.      LEGAL STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

330 (1986). Material facts are those “that could affect the outcome” of the proceeding, and “a

dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party.” Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The burden on the

moving party may be discharged by pointing out to the district court that there is an absence of

evidence supporting the non-moving party’s case. Celotex, 477 U.S. at 323.

          The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986);

Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460–61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: “(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

other materials; or (B) showing that the materials cited [by the opposing party] do not establish

the absence . . . of a genuine dispute . . . .” FED. R. CIV. P. 56(c)(1).




                                                    4
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 5 of 15 PageID #: 10321




          When determining whether a genuine issue of material fact exists, the court must view

the evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter,

476 F.3d 180, 184 (3d Cir. 2007). A dispute is “genuine” only if the evidence is such that a

reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 247–49.

If the non-moving party fails to make a sufficient showing on an essential element of its case

with respect to which it has the burden of proof, the moving party is entitled to judgment as a

matter of law. See Celotex Corp., 477 U.S. at 322.

   III.      ANALYSIS

             A. Defendants are Entitled to Summary Judgment Due to Plaintiff’s Failure to
                Exhaust Administrative Remedies.

          The Prison Litigation Reform Act of 1995 (PLRA) prevents prisoners from filing suit

with respect to prison conditions under Section 1983 “until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). Under the PLRA, prisoners must exhaust all

available administrative remedies at the prison level before bringing suit. See Woodford v. Ngo,

548 U.S. 81, 85 (2006); Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007). Exhaustion

requires proper exhaustion, meaning that an inmate must “complete the administrative review

process” in compliance with all applicable procedural rules prior to filing suit in federal court.

Woodford, 548 U.S. at 88. In other words, inmates must avail themselves of “all steps the agency

holds out” and do “so properly.” Id. at 90 (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024

(7th Cir. 2002). The exhaustion requirement applies to all inmates seeking “redress for prison

circumstances or occurrences.” Porter v. Nussle, 534 U.S. 516, 520 (2002).

          Whether a prisoner has properly exhausted a claim requires an evaluation of the

“prisoner’s compliance with the prison’s administrative regulations governing inmate grievances,



                                                  5
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 6 of 15 PageID #: 10322




and the waiver, if any, of such regulations by prison officials.” Spruill v. Gillis, 372 F.3d 218,

222 (3d Cir. 2004). The “prison grievance procedures supply the yardstick for measuring

procedural default.” Id. at 231. Therefore, the inmate grievance procedures created by the

Delaware Department of Correction, and in use at the JTVCC, measure whether Plaintiff’s

claims are procedurally defaulted. See id.

       Defendants assert that Plaintiff did not comply with all available procedures and thus did

not exhaust her administrative remedies. (D.I. 75 at 18-19 of 28). Plaintiff argues that she

exhausted her remedies, as there was “nothing further [she] could do” after she was advised that

her grievance was outside the purview of DDOC Policy 4.4 and had been handed to the PREA

office for investigation. (D.I. 86 at 4). A determination of whether Plaintiff exhausted all

administrative remedies available requires an analysis of Plaintiff’s “compliance with the

prison’s administrative regulations governing inmate grievances.” Spruill, 372 F.3d at 222.

       To address most inmate grievances, inmates must follow the Delaware Department of

Correction, Bureau of Prisons’ detailed Inmate Grievance Policy: Policy 4.4. (D.I. 90 at 3-12 of

45). Under this policy, an inmate reporting a grievance must complete Form 584 and submit it to

the Inmate Grievance Chairperson (IGC) within seven days of the incident. (Id. at 7 of 45). The

grievance is then forwarded to the appropriate supervisor or staff member who has fourteen days

to respond with the investigation outcome. (Id.). After that, the IGC will provide the grievant

with a copy of the outcome. (Id.). Within seven days, the grievant must sign and return the form,

and indicate whether the grievant accepts or rejects the outcome. (Id. at 8 of 45). If the grievant

does not respond, the grievance is considered abandoned. (Id.).

       If the grievant rejects the resolution, the grievance is brought before the Resident

Grievance Committee (RGC) or the Subject Matter Expert (SME) Panel for a hearing, where the




                                                  6
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 7 of 15 PageID #: 10323




grievant is present. (Id.). The RGC or SME Panel then submits a recommendation to the Warden

regarding the outcome, and the Warden has fourteen days to decide whether to accept or reject

the decision. (Id.). If the grievant is dissatisfied with the Warden’s decision, then the grievant

may appeal to the Bureau Grievance Officer (BGO). (Id. at 9 of 45). The BGO will make a

recommendation to the Bureau Chief, whose decisions are final. (Id.). Exhaustion of the Policy

4.4 grievance system requires appeals to the Bureau Chief. (See id.).

       Plaintiff filed three grievances using Form 584 in response to the February 7, 2018

incident. (D.I. 77 at 357-59 of 480).

       Grievance number 393006, reported that officers took certain items, including coffee and

creamer, from Plaintiff’s cell. (Id. at 357 of 480). For action requested, Plaintiff wrote, “return

my personal property.” (Id.). An investigation ensued and it was determined that there was no

proof that the property was taken. (D.I. 90 at 21 of 45). Grievance 393006 was appealed to the

RGC, where it was denied on April 13, 2018, due to lack of proof. (Id. at 24 of 45). This

grievance was appealed to the Warden, who denied it on April 16, 2018 for the same reason. (Id.

at 25 of 45). It was not appealed to the BGO, thus stopping short of the final appeal in the

grievance process. (Id. at 26 of 45).

       Plaintiff filed Grievance number 392919 on February 7, 2018. (D.I. 77 at 358 of 480). In

this grievance, Plaintiff described the shakedown, her sneakers, coffee, and creamer being taken,

and that Officer Arabia was “very ignorant as well as disrespectful.” (Id.). In this grievance,

Plaintiff’s requested action was “[i]nvestigate and return my personal property.” (Id.). Plaintiff

also filed Grievance number 392920 on February 7, 2018. (Id. at 359 of 480). This grievance had

the same content as Grievance 392919 and requested the same relief. (Id.).




                                                  7
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 8 of 15 PageID #: 10324




       These grievances, 392919 and 392920, were returned to Plaintiff unprocessed. (D.I. 90 at

27-28 of 45; D.I. 77 at 360-61). In both instances, the Return of Unprocessed Grievance Form

stated that the grievance was “outside the purview of 4.4.” (D.I. 90 at 28 of 45; D.I. 77 at 361 of

480). It instructed Plaintiff that “staff issues should be corresponded to the Unit Manager, Capt.

R. Dotson.” In both instances, the form stated that Plaintiff should address her concerns

regarding the search of her cell, as that resulted in disciplinary action, with the disciplinary

hearing officer. (D.I. 90 at 27-28 of 45; D.I. 77 at 360-61 of 480). Plaintiff was also told to

submit a request for her sneakers through the 4-12 shift. (D.I. 90 at 28 of 45; D.I. 77 at 361 of

480). As these concerns could not be addressed through the grievance process under Policy 4.4,

Plaintiff was required to take other actions to address them.

        As Grievances 392919 and 392920 were unprocessed, they did not proceed through the

inmate grievance system. While Plaintiff pursued Grievance 393006, she did not exhaust her

administrative remedies. She did not appeal the grievance beyond the Warden to the Bureau

Chief. The Bureau Chief’s review of a grievance is the last step in the Policy 4.4 procedure, but

Plaintiff did not make an appeal to that level. Further, it should be noted that this grievance did

not make any allegations regarding the officers’ behavior during the strip search, and the only

requested action was to return Plaintiff’s personal property. (D.I. 77 at 357 of 480).

       Plaintiff was informed that she had to pursue her complaints against Officer Arabia in

another way. (D.I. 90 at 27-28 of 45; D.I. 77 at 360-61 of 480). Grievances against staff have

their own procedural mechanism for review. (D.I. 90 at 5 of 45). Policy 4.4(3a) outlines the

procedure for inmates to follow for a staff investigation. (Id.). An inmate is to “submit requests

in writing to the area Supervisor/Unit Commander.” (Id.). If the inmate receives no response or is

unhappy with the response, the inmate can submit an appeal to the Security Superintendent, and




                                                  8
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 9 of 15 PageID #: 10325




ultimately to the Warden. (Id. at 5 of 45). This policy is also outlined on the back of Form 584.

(Id. at 14 of 45). Plaintiff conceded that she knew that this was the process that needed to be

followed if there was an issue with staff. (D.I. 77 at 166 of 480).

       Plaintiff, however, did not take any action to resolve her allegations against Officer

Arabia via the staff investigation process. Plaintiff was instructed to write to Captain Dotson

regarding the allegations concerning Officer Arabia, but Plaintiff confirmed that she did not do

so. (Id. at 168 of 480). Plaintiff’s statement is consistent with prison records, as there is no record

of Plaintiff writing Captain Dotson in the Delaware Automated Correctional System (DACS).

(D.I. 90 at 43 of 45). Plaintiff also did not write Major Brennan (the security superintendent)

about the February 2018 incident involving Officer Arabia. (D.I. 77 at 168 of 480).

       In this case, Plaintiff failed to take any of the required steps to pursue her allegations

against Officer Arabia stemming from the incident on February 7, 2018. As Plaintiff did not take

these required steps for administrative relief, she has not exhausted her administrative remedies

and her suit is barred under 42 U.S.C. § 1997e(a).

       Plaintiff advances an argument that since her PREA complaint was handed to the PREA

office for investigation, there was “nothing further” that she could do. (D.I. 86 at 4 of 14).

However, Plaintiff did not exhaust her remedies regarding her PREA complaint.

       After a PREA notification, the first step is a prompt and thorough investigation. (D.I. 77

at 368 of 480). After the investigation is concluded, with a decision of substantiated,

unsubstantiated, or unfounded, there must be a Critical Incident Review conducted within thirty

days. (Id. at 370 of 480). The Critical Incident Review report is then sent to the PREA

Coordinator and the Bureau Chief’s office for review. (Id.). The Bureau Chief has the final

review of the Critical Incident Review report. (Id.).




                                                  9
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 10 of 15 PageID #: 10326




         Plaintiff filed a PREA report on February 7, 2018. (Id. at 339 of 480). The report states

 Plaintiff’s claims that she was shook down and searched by Sergeant Jones and Correctional

 Officer Arabia. (Id.). The report further states that the inmate (Plaintiff) claims the search was

 not done in compliance with PREA and PREA standards. (Id.). The PREA notification was sent

 to Lieutenant Payson and an investigation ensued. (Id. at 339-44, 348-50 of 480). Lieutenant

 Payson interviewed Plaintiff. (Id. at 342-44 of 480). Plaintiff stated that she requested a female

 officer for the strip search and when Officer Arabia gave her a direct order to strip, she

 consented, and he conducted the search. (Id. at 342 of 480). Plaintiff confirmed that Lieutenant

 Payson asked her questions and gave her the opportunity to tell him about the February 2018

 incident. (Id. at 171 of 480). There was also a PREA notification report from medical personnel

 who had been advised on Plaintiff’s PREA complaint from Plaintiff’s therapist. (Id. at 348-49 of

 480).

         Plaintiff’s PREA investigation was closed on March 1, 2018. (Id. at 375 of 480). The

 incident was concluded to be unfounded, as Plaintiff was strip searched by a male officer, which

 aligned with the applicable policy (DDOC Policy 8.60). (Id.). On June 21, 2018, there was a

 Critical Incident Review of Plaintiff’s PREA investigation. (Id. at 374 of 480). The finding of

 “unfounded” was reviewed and approved by the Warden on August 16, 2018, the PREA

 Coordinator on November 5, 2018, and the Bureau Chief on November 6, 2018. (Id.). Plaintiff

 was then informed of the investigation’s conclusion that the PREA claim was unfounded. (Id. at

 306 of 480).

         Plaintiff did not exhaust her administrative remedies for her PREA complaint. Plaintiff

 filed suit on May 16, 2018. (D.I. 1). The Critical Incident Review and the review and approval of

 the findings by the Warden, the PREA Coordinator, and the Bureau Chief, all occurred after




                                                  10
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 11 of 15 PageID #: 10327




 Plaintiff filed her lawsuit. (D.I. 77 at 374 of 480). Plaintiff did not wait for the outcome of her

 PREA complaint before bringing suit in federal court. Therefore, she did not fully exhaust her

 administrative remedies regarding her PREA complaint, as required by Section 1997e(a), prior to

 filing her complaint in federal court. See Woodford, 548 U.S. at 90 (determining that the PLRA

 requires an inmate to “properly” avail herself of “all steps” in the administrative review process);

 Turner v. Sec’y Pa. Dept’ of Corrs., 683 F. App’x 180, 182 n.1 (3d Cir. 2017) (“An inmate

 cannot cure non-compliance with § 1997e(a) by exhausting remedies after filing his complaint.”)

 (citing Ahmed v. Dragovich, 297 F.3d 201, 209 (3d Cir. 2002)); Scott v. CO Smoke, 2019 WL

 7163465, at *3 (M.D. Pa. Dec. 19, 2019) (holding that an inmate failed to exhaust administrative

 remedies when he filed suit in federal court while his PREA complaint remained under

 investigation). As such, her suit is barred.

        As Plaintiff did not fully exhaust her administrative remedies for either her staff

 grievances or her PREA complaint, her suit is barred under 42 U.S.C. § 1997e(a). Defendants are

 therefore entitled to summary judgment as a matter of law.

            B. Plaintiff’s Claims are Barred by the Doctrine of Qualified Immunity

        In support of their motion for summary judgment, Defendants also argue that they are

 entitled to qualified immunity, and thus that Plaintiff’s claims are barred. (D.I. 75 at 16-19).

 Defendants assert that there is not a clearly established right that transgender (male to female)

 inmates “who are biologically male and retain their male external anatomical features below the

 waist shall only be searched by female officers in all situations.” (Id. at 19). Plaintiff contends

 that Defendants do not have qualified immunity as they knew that she was a transgender woman

 and proceeded to conduct the search with deliberate indifference. (D.I. 86 at 9 of 14).




                                                   11
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 12 of 15 PageID #: 10328




        Government officials are protected from liability for civil damages where their “conduct

 does not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To overcome a

 government official’s claim of qualified immunity, a plaintiff must show “(1) that the official

 violated a statutory or constitutional right, and (2) that the right was clearly established at the

 time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011); see also

 Anderson v. Creighton, 483 U.S. 635, 639 (1987). Trial courts have discretion to determine

 which of the two prongs to resolve first. Pearson v. Callahan, 555 U.S. 223, 236 (2009). A

 government official is entitled to summary judgment where “in light of the clearly established

 principles governing” the challenged act, the officer could, “as a matter of law, reasonably have

 believed” that his actions were lawful. Anderson, 483 U.S. at 641.

        In other words, qualified immunity protects government officials so long as the official

 reasonably would not have known that the action would violate the plaintiff’s constitutional

 rights. Harlow, 457 U.S. at 818. Whether an official shielded by qualified immunity “may be

 held personally liable for an allegedly unlawful action generally turns on the ‘objective legal

 reasonableness’ of the action, assessed in light of the legal rules that were ‘clearly established’ at

 the time it was taken.” Anderson, 483 U.S. at 639.

         Where the statutory or constitutional right that the government official is alleged to have

 violated is not clearly established, qualified immunity will protect the official’s actions. See

 Ashcroft, 563 U.S. at 735; Harlow, 457 U.S. at 818. If the law at the time is not clearly

 established, a government official could not reasonably know that the law prohibited the conduct

 “not previously identified as unlawful.” Harlow, 457 U.S. at 818. A right is clearly established

 where the “contours of the right” are clear enough that “a reasonable official would understand




                                                   12
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 13 of 15 PageID #: 10329




 that what he is doing violates that right.” Anderson, 483 U.S. at 640. In the “light of the pre-

 existing law,” the unlawful nature of the act “must be apparent.” Anderson, 483 U.S. at 640; see

 also Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017). A clearly established right “does not require

 a case directly on point,” but the “existing precedent must have placed the statutory or

 constitutional question beyond debate.” Ashcroft, 563 U.S. at 741. There must be “sufficient

 precedent at the time of the incident,” that is factually similar to plaintiff’s claims, “to put the

 defendant on notice that his or her conduct is constitutionally prohibited.” Mammaro v. New

 Jersey Div. of Child Prot. & Permanency, 814 F.3d 164, 169 (3d. Cir 2016) (quoting

 McLaughlin v. Watson, 271 F.3d 566, 572 (3d Cir. 2001)).

         In this case, there is no clearly established right for a transgender inmate to be strip

 searched by an officer of the gender with which the inmate identifies. As Defendants noted (D.I.

 75 at 19), and Plaintiff concedes (D.I. 86 at 9), there is no precedent to support the existence of

 this right. A nationwide review of caselaw shows that no court, prior to February 7, 2018, or

 since, has found that there is a constitutional right for a transgender inmate to have a strip search

 performed by an officer of the gender with which the inmate identifies. See Carter-el v. Boyer,

 2020 WL 939289, at *4 (E.D. Va. Feb. 25, 2020) (“[L]ittle, if any, case law addresses the issue

 of propriety of cross-gender searches of transgender inmates.”). There is no “sufficient

 precedent” that would have put Defendants “on notice” that their actions were “constitutionally

 prohibited.” See Mammaro, 814 F.3d at 169.

         While it is true that there does not need to be a case directly on point for a right to be

 clearly established, there still must be existing precedent to put the constitutional question

 “beyond debate.” Ashcroft, 563 U.S. at 741. Regarding the constitutional right that Plaintiff

 raises, the right for transgender inmates to be searched by a staff member of the gender with




                                                   13
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 14 of 15 PageID #: 10330




 which the inmate identifies, the lack of case law and precedent show that this is not a clearly

 established right. Thus, Defendants are entitled to qualified immunity, as there was no clearly

 established right that the Defendants reasonably should have known that they were violating

 when they ordered and performed Plaintiff’s strip search on February 7, 2018.

          Further, “in light of the clearly established principles governing” strip searches,

 Defendants would have reasonably believed that their actions were lawful. See Anderson, 483

 U.S. at 641. The Delaware Department of Correction’s Policy 8.60(VI)(A)(7) provides that cross

 gender strip searches are not to be conducted, except in the case of exigent circumstances. (D.I.

 77 at 365 of 480). This applies to transgender inmates as well, as DDOC Policy 8.60A provides

 that strip searches of transgender inmates will be done by a staff member of the same biological

 sex as the offender, except under exigent circumstances. (Id. at 470 of 480). Defendants were

 complying with Department of Correction policies in having male correctional officers perform

 Plaintiff’s strip search. As the procedure of Plaintiff’s strip search complied with the relevant

 policies, Defendants would not have reasonably believed that their actions were unlawful.

          Since there was in 2018 no clearly established constitutional right for transgender inmates

 to be searched by staff members of the same gender with which the inmate identifies, Defendants

 are entitled to the protection of qualified immunity as matter of law. Plaintiff’s claims are barred,

 and Defendants are entitled to summary judgment.

    IV.      CONCLUSION

          Defendants are entitled to summary judgment on Plaintiffs’ claims against them, as the

 claims are barred by Plaintiff’s failure to avail herself of all administrative remedies prior to

 filing suit. In addition, Defendants are entitled to summary judgment as their actions are

 protected by qualified immunity. As either of these grounds is sufficient to resolve Defendants’




                                                   14
Case 1:18-cv-00738-RGA Document 92 Filed 09/30/20 Page 15 of 15 PageID #: 10331




 motion, the Court need not, and does not, reach the other grounds on which Defendants

 requested summary judgment.




                                               15
